Title: To George Washington from Timothy Pickering, 29 January 1796
From: Pickering, Timothy
To: Washington, George


          
            Department of State January 29. 1796.
          
          On the petition of John Etienne Guenet—The Secretary of State respectfully reports to the President of the United States
          That as soon as he received the petition, he obtained a copy of Mr Guenet’s conviction and enquired into the circumstances of his case, and was thence induced to think him not entitled to the pardon he so earnestly solicits. To be the advocate of Mercy is far more grateful to the heart than to be the minister of rigourous Justice: but the latter applied to individuals is often the extension of mercy to a whole community. And it is not a novel doctrine, that the certainty, much more than the severity of punishment, deters from the commission of crimes. This general principle, which leads to the punctual execution of legal sentences for crimes, can be opposed only by very cogent circumstances extenuating the guilt of the offender. His enquiries respecting the conduct of the prisoner, Mr Guenet, present to the Secretary a different conclusion.
          Mr Guenet was not the interpreter merely, but the agent in fitting out the ship Jumeaux, and was allowed a commission for his agency. He says that he did not then consider his little efforts as immoral or criminal: Why then did he at midnight aid the pilot boat in transporting the cannon with which that ship was to be illegally armed? That and other circumstances marking the secrecy with which he judged it necessary to conduct every part of the business which would clearly display the object of the equipment, shows a consciousness that he was committing an offence against the laws.
          On his first examination before the District Judge, he was

guilty of very culpable prevarication. His conviction was the result of the clearest evidence of his guilt. The offence subjected him to a fine of Five Thousand Dollars, and imprisonment for three years. The Court appear to have considered his poverty & other circumstances of distress, when they sentenced him to pay a fine of only four hundred dollars, & to be imprisoned only one year.
          This view of the case induces the Secretary respectfully to submit his opinion to the President, that the term of Mr Guenet’s imprisonment ought not to be shortened. At the end of that term the President may find in Mr Guenet’s poverty and the situation of his family, sufficient motives to remit the pecuniary part of his punishment. The year’s imprisonment will expire on the 28th of May next.
          
            Timothy Pickering
          
        